Citation Nr: 1213407	
Decision Date: 04/12/12    Archive Date: 04/26/12

DOCKET NO.  10-40 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for residuals of aseptic meningitis, other than paralysis of the left diaphragm.  

3.  Entitlement to service connection for residuals of encephalitis, other than paralysis of the left diaphragm.  

4.  Entitlement to service connection for paralysis of the left diaphragm.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs



WITNESSES AT HEARING ON APPEAL

Appellant, R.H., and F.L.


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to August 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In February 2012, the Veteran testified via video before a Veterans Law Judge.  A written transcript of that hearing has been added to the claims file.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of service connection for residuals of meningitis and encephalitis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In February 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal as to the issue of entitlement to service connection for bilateral hearing loss is requested.

2.  Competent evidence has been presented of a nexus between an in-service disease and paralysis of the left diaphragm.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal of entitlement to service connection for bilateral hearing loss by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

2.  Entitlement to service connection for paralysis of the left diaphragm is established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  To the extent there may be any deficiency of notice or assistance, there is no prejudice to the appellant in proceeding with the issues on appeal given the favorable nature of the Board's decision with regard to the pending claims being decided herein.  

II.  Service connection
a.  Bilateral hearing loss

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn his appeal as to the issue of entitlement to service connection for bilateral hearing loss and, hence, there remain no allegations of errors of fact or law as to this issue for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue and it is dismissed.

b.  Paralysis of the left diaphragm

The Veteran seeks service connection for paralysis of the left diaphragm.  Service connection may be awarded for a current disability arising from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107.

A veteran is presumed to be in sound condition upon entrance into service, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where evidence or medical judgment is such as to warrant a finding that the disease or injury existed before acceptance and enrollment.  38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).  

On pre-induction medical examination in September 1964, the Veteran was without any noted abnormalities, to include any respiratory disorders.  A history of rheumatic fever and polio at age 9 was noted, but physical examination of the Veteran revealed no current residuals.  In July 1967, the Veteran was seen for headaches, chills, fever, photophobia, and stiffness of the neck.  He was hospitalized for observation.  A spinal fluid culture was negative, and his symptoms subsequently resolved without a specific therapy course.  The final impression was of aseptic meningitis.  Upon discharge from the hospital, the Veteran was essentially asymptomatic.  A chest X-ray, however, indicated elevation of the left diaphragm, presumably secondary to large air-filled gastric fundus.  An August 1967 service separation examination was negative for any noted abnormalities.  

Upon receipt of the Veteran's service connection claim in 2009, he was afforded a May 2010 VA medical examination.  A VA physician reviewed his claims file and physically examined the Veteran.  The examiner noted paralysis of the Veteran's left diaphragm; however, the examiner determined that this disability was the result of the Veteran's childhood diagnosis of polio, and was not incurred during military service.  

In support of his claim, the Veteran submitted various statements from private physicians, who determined the Veteran's paralysis of the left diaphragm was incurred as a result of his in-service diagnosis of meningitis.  The Veteran has also alleged his paralysis of the left diaphragm results from meningitis, and he is noted to be a physician himself, meaning he is competent to provide expert medical testimony.  

Considering the May 2010 VA medical examination, the Board notes that although the Veteran has admitted to pre-service diagnoses of polio and rheumatic fever at age 9, no residuals of these disabilities were noted at service entrance.  Although the Veteran's history of polio and rheumatic fever was noted at service entrance, no residuals of these disorders were noted on physical examination.  Therefore, the presumption of soundness attaches as to any respiratory disorders not found on examination for service entrance.  38 U.S.C.A. § 1111; Crowe v. Brown, 7 Vet. App. 238, 245 (1995) (holding that a history of a pre-service disease or injury noted at service entrance, without residuals found on concurrent physical examination, is insufficient to overcome the presumption of soundness).  Additionally, an August 1967 chest X-ray noted elevation of the left diaphragm, and multiple medical experts have suggested the Veteran's in-service meningitis resulted in damage to the phrenic nerve and subsequent paralysis of the left diaphragm.  In light of this evidence and upon consideration of 38 U.S.C.A. § 5107, service connection for paralysis of the left diaphragm is warranted.  


ORDER

The appeal of the issue of entitlement to service connection for bilateral hearing loss is dismissed.  

Entitlement to service connection for paralysis of the left diaphragm is granted.  


REMAND

The Veteran also seeks service connection for residuals of meningitis and encephalitis, other than paralysis of the left diaphragm.  As he has been granted service connection for paralysis of the left diaphragm herein, this residual need not be further considered by VA.  According to the May 2010 VA examination report, the Veteran exhibited "no sequela[e] or residuals of aseptic meningitis" at that time.  That opinion was rendered, however, prior to receipt of additional private medical treatment records in 2011-12.  These records suggest various respiratory and cardiovascular residuals of the Veteran's meningitis and claimed encephalitis during service.  As the May 2010 VA opinion has not been reconciled with the subsequently-received private medical records, the Board finds additional development is necessary.  VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A. VA's duty to assist includes providing a medical examination and/or obtaining a medical opinion when such an examination becomes necessary to substantiate the claim.  38 U.S.C.A. § 5103A(d).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Forward the Veteran's claims file to an expert in internal medicine to address the presence of any residuals, other than paralysis of the left diaphragm, of meningitis/encephalitis incurred during military service.  The Veteran need not be scheduled for physical examination unless such examination is found to be necessary by the VA medical expert.  All pertinent findings should be reported in detail.  After review of the entire record, to include all private medical treatment records, the examiner is requested to identify any current disabilities claimed by the Veteran to result from his in-service meningitis/encephalitis, and provide an opinion, with complete rationale, as to whether it is as least as likely as not (50 percent probability or higher) that any currently claimed residual is causally related to the Veteran's diagnosis of meningitis or encephalitis during service.  If the opinion cannot be provided without result to speculation, that should be so indicated, and the examiner must explain why speculation is required.  The medical rationale for any opinion expressed must be provided.  

2.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


